DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/12/2021 has been entered.

Allowable Subject Matter
1.         Claims 1-10 and 19-21 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant amending the independent claim 1, affidavit or declaration under 37 CFR 1.130, and a persuasive argument by the applicant (Remarks/Arguments dated 12/12/2021, pgs. 9-16). Specifically, argument(s) regarding the difference between the prior arts and the limitation “the heat dissipation module passes through the waterproof heat-conducting plate and is positioned by the waterproof heat-conducting plate; a lower portion of the heat dissipation module is received in the heat dissipation chamber….the main functional module comprises positioning blocks, each of the positioning blocks is provided with a positioning groove; when assembled, each of the guide positioning rods is inserted into and received in a corresponding installation groove and a corresponding positioning groove to position the main functional module and make center axes of the center light holes of each module concentric; the docking pieces are automatically 
Dependent claims 2-10 and 19-21 are allowed by virtue of their dependency from allowed claim 1.

3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875